                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    ELIZABETH STRAND and AMARA
    ENTERPRISES, INC.,                                      MEMORANDUM DECISION
                                                                AND ORDER
                    Plaintiffs,

    v.                                                   Case No. 2:17-cv-00925-HCN-PMW

    USANA HEALTH SCIENCES, INC.,                         District Judge Howard C. Nielson, Jr.
                                                        Chief Magistrate Judge Paul M. Warner
                    Defendant.


           District Judge Howard C. Nielson, Jr. referred this case to Chief Magistrate Judge Paul

M. Warner pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is Plaintiff Elizabeth Strand

and Amara Enterprises, Inc. (“Plaintiff” or “Plaintiffs”) and Non-Party Dr. Ray Strand’s (“Dr.

Strand”) Short Form Motion to Quash USANA’s (“Defendant”) Subpoena on Black Hills

Federal Credit Union (“BHFCU”) and Casey Peterson & Associates (“Peterson”). 2 The court has

carefully reviewed the written memoranda submitted by the parties. Pursuant to Civil Rule 7-1(f)

of the Rules of Practice for the United States District Court for the District of Utah, the court has

concluded that oral argument is not necessary and will determine the motion on the basis of the

written memoranda. See DUCivR 7-1(f). For the following reasons, the motion is denied in part

and granted in part.

                                           BACKGROUND

           The factual background of this case has been adequately described in the court’s prior


1
    See Docket Nos. 23 and 113.
2
    See Docket No. 143.
order and need not be repeated at length here. See November 26, 2019 Memorandum Decision

and Order. 3 The pending motion to quash involves two subpoenas issued by Defendant to (1)

BHFCU, Plaintiff and Dr. Strand’s financial institution, and (2) Peterson, Plaintiff and Dr.

Strand’s accountant. According to Plaintiff, the subpoenas seeks “sensitive, confidential tax and

financial information from years before her improper termination to the present; as well as any

communications they may have had with these entities relating to this case or MLMs

generally.” 4 Plaintiff and Dr. Strand also assert Defendant did not provide non-party Dr. Ray

Strand with notice of intent to serve the subpoena. 5 Plaintiff and Dr. Strand contend the

subpoenas should be quashed because the information is not relevant to the claims, is a privacy

invasion into Plaintiff and Dr. Strand’s financial affairs, and Peterson is “prohibited from

producing clients’ confidential information absent consent.” 6 Plaintiff also allege materials to

ascertain her income have already been produced. 7

                                             DISCUSSION

         Before addressing the motion, the court sets forth the following general legal standards

governing discovery. Rule 26(b)(1) provides:


                  Parties may obtain discovery regarding any nonprivileged matter
                  that is relevant to any party’s claim or defense and proportional to
                  the needs of the case, considering the importance of the issues at
                  stake in the action, the amount in controversy, the parties’ relative
                  access to relevant information, the parties’ resources, the
                  importance of the discovery in resolving the issues, and whether
                  the burden or expense of the proposed discovery outweighs its


3
  Docket No. 223.
4
  Docket No. 143, at 2.
5
  See id.
6
  See id.
7
  See id. at 2-3.

                                                    2
               likely benefit. Information within this scope of discovery need not
               be admissible in evidence to be discoverable.
Fed. R. Civ. P. 26(b)(1). “The district court has broad discretion over the control of discovery,

and [the Tenth Circuit] will not set aside discovery rulings absent an abuse of that discretion.”

Sec. & Exch. Comm’n v. Merrill Scott & Assocs., Ltd., 600 F.3d 1262, 1271 (10th Cir. 2010)

(quotations and citations omitted).

       The bank records and tax documents sought are relevant to Plaintiffs’ claims for damages

in this case. Where a plaintiff claims damages based on lost wages or income, the defendant is

entitled to pursue discovery related to the alleged loss. See, e.g., Whatcott v. City of Provo, 171

F.App’x 733, 736 (10th Cir.2006) (unpublished opinion). Although Plaintiff produced “materials

sufficient to show income and revenue,” it is not for Plaintiff to unilaterally decide which

materials are sufficient and ignore all other requests otherwise.

       Additionally, Plaintiff opened herself up to discovery concerning her income and

employment by filing this lawsuit. Plaintiff and Dr. Strand undoubtedly have privacy interests in

their financial records; however, these privacy interests must yield to the Federal Rules of Civil

Procedure. See Conopco, Inc. v. Wein, No. 05-CV-9899, 2007 WL 2119507, at *2 (S.D.N.Y.

July 23, 2007) (denying motion to quash subpoena for personal bank records of RICO defendant

and her husband); Hackmann v. Auto Owners Ins. Co., No. 2:05-cv-876, 2009 WL 330314, at *2

(S.D. Ohio Feb. 6, 2009) (“that papers are personal, or even confidential, is not grounds for

quashing a subpoena”); Laborers' Pension Fund v. Quality Gen. Constr., Inc., No. 02 C 7374,

2004 WL 1151616, at *1 (N.D. Ill. Apr. 2, 2004) (denying motion to quash

subpoena for bank records of defendant and wife asserting that subpoena was overbroad for

failure “to distinguish between corporate accounts and personal accounts”).

                                                  3
       The court finds that any privacy concerns Plaintiff has relative to discovery of

confidential financial information in the context of this litigation (as well as any privacy

concerns relating to Dr. Strand’s confidential information) are sufficiently addressed by the

Standing Protective Order. The argument concerning notice of subpoenas is unpersuasive

because Plaintiffs’ counsel, who also represents Dr. Strand, received notice.

       For the above reasons, the motion to quash the subpoena to BHFCU and the subpoena to

Peterson in their entirety is denied. However, the court finds portions of the subpoenas that

request BHFCU and Peterson’s communications to be overly burdensome. See Fed. R. Civ. P.

45(d)(3)(iv) (stating a court may quash a subpoena that subjects a person to undue

burden). Specifically, requests 3 and 4 of the BHFCU subpoena and requests 5, 6, 7, and 8 of the

Peterson subpoena are overly burdensome because they are non-parties to the case, and fully

responding to these requests appears that it would require substantial effort and time. The

requested documents are directly within the purview of BHFCU and Peterson’s job descriptions,

and are readily available, while the requested communications are not. To comply with the

subpoena BHFCU and Peterson would have to sift through and compile communications from an

unknown number of sources which imposes a substantial burden upon the entities that is not

necessary or proportional to the needs of the case. Accordingly, BHFCU and Peterson are

directed to respond to the subpoena requests that relate to financial documents only and are

excused for responding to requests for communications.

                                 CONCLUSION AND ORDER

       In summary, and as detailed above, IT IS HEREBY ORDERED:

       1.      Plaintiffs’ motion to quash is DENIED in part and GRANTED in part.


                                                  4
       2.       BHFCU shall respond to discovery requests 1 and 2 contained in the subpoena

within 30 days from the date of this order.

       3.       BHFCU is excused from responding to discovery requests 3 and 4 contained in

the subpoena.

       4.       Peterson shall respond to discovery requests 1, 2, 3, and 4 contained in the

subpoena within 30 days from the date of this order.

       5.       Peterson is excused from responding to discovery requests 5, 6, 7, and 8 contained

in the subpoena.

       IT IS SO ORDERED.

       DATED this 2nd day of January, 2020.

                                                       BY THE COURT:



                                                       _____________________________
                                                       Paul M. Warner
                                                       Chief United States Magistrate Judge




                                                 5
